Citation Nr: 0732598	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-35 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973, including service in the Republic of Vietnam.  
His citations include the Combat Infantryman Badge.  The 
veteran died in August 2003.  The appellant is advancing this 
appeal as the veteran's widow.

This appeal arises from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  The appellant perfected a timely appeal of 
this decision to the Board.

In December 2006, the appellant, accompanied by her 
representative, testified at a hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of these proceedings 
has been associated with the veteran's claims file. 

A review of the claims file in this case reveals that the 
appellant has raised a claim of entitlement to death pension.  
This issue is referred the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2003 at the age of 51; the 
immediate cause of the veteran's death as shown on the death 
certificate was cirrhosis of the liver; no other significant 
conditions contributing to death were listed; an autopsy was 
not performed.

2.  At the time of the veteran's death, he was service-
connected for post-traumatic stress syndrome (PTSD), 
evaluated as 50 percent disabling.

3.  The evidence does not show that the veteran's fatal 
cirrhosis of the liver had its onset during service, or that 
this condition was otherwise related to a disease or injury 
of service origin, to include PTSD.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

The veteran's death was not caused or substantially or 
materially contributed to by a disability incurred or 
aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and to assist a claimant in developing 
the information and evidence necessary to substantiate a 
claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in October 2003, March 2004, and 
November 2006, the RO notified the appellant of the evidence 
needed to substantiate her claim, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded, and offered to assist her in 
obtaining any relevant evidence.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The letters gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  The appellant was also invited to send 
additional evidence.  In addition, the RO has advised the 
appellant of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the appellant's behalf), 
and provided the basis for the decisions regarding the claim.  
The appellant was provided with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the claim, and also of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the appellant's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment reports, a VA examination, 
the appellant's testimony before the Board, and statements 
submitted by the appellant and her representative in support 
of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The survivors of a 
veteran who has died from a service-connected disability or 
compensable disability may be entitled to receive dependency 
and indemnity compensation.  38 U.S.C.A. § 1310.  The death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 
3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  Contributory cause of death is inherently one 
not related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died on August [redacted], 2003 at the age of 51.  The immediate 
cause of the veteran's death as shown on the death 
certificate was cirrhosis of the liver.  No other significant 
conditions contributing to death were listed, and an autopsy 
was not performed.  At the time of the veteran's death, he 
was service-connected for post-traumatic stress syndrome 
(PTSD), evaluated as 50 percent disabling.

In a December 2006 hearing before the Board, the appellant 
reports that the veteran would drink alcohol in order to 
self-medicate the symptoms of his service-connected PTSD.  
She also contends that the veteran was an alcoholic and that, 
since alcoholism is a symptom of PTSD, the veteran's death 
from cirrhosis of the liver should be considered due to his 
service-connected PTSD.

The veteran's DD Form 214 discloses that the veteran served 
in the Republic of Vietnam, and that he received the Combat 
Infantryman Badge.  The veteran's service medical records do 
not indicate that the veteran had any liver conditions while 
in service.  And the veteran's separation examination was 
normal in all respects.  

The post-service medical records indicate that the veteran 
was diagnosed with alcohol dependence in 1988.  The Board 
notes that in the December 1988 examination report, the 
veteran was noted to have first used alcohol at age 12, and 
he was noted at the time to have a 10 year history of 
drinking alcohol.  In addition, during an August 2001 VA 
examination, the veteran was noted to have continued drinking 
alcohol, at approximately 12 beers once a week.  At the time 
of the examination, the veteran was diagnosed with delayed 
onset alcohol dependence, as well as PTSD.  

In addition to PTSD and alcohol dependence issues, the 
veteran's medical records also indicate that the veteran 
suffered from severe cardiomyopathy, hypertension, a 
herniated disc status post surgery in October 2000, hepatitis 
C, and possible chronic obstructive pulmonary disease.

In order to determine whether the veteran fatal cirrhosis of 
the liver had its onset in service or as a result of his 
service, to include his service-connected PTSD, the appellant 
was afforded a VA examination dated in March 2004.  The 
examiner indicated that the veteran's claims file had been 
reviewed in connection with the examination.  The examiner 
noted that the veteran was service-connected for PTSD and 
that previous physicians had indicated that the veteran had 
been drinking alcohol for self-medication for this condition.  
The examiner also noted that the veteran had hepatitis C, 
congestive heart failure, hypertension, and ascites.  The 
examiner indicated that all of the veteran's medical problems 
had been contributing to the veteran's cirrhosis of the 
liver.  The examiner also noted that the veteran's drinking 
was not that heavy, and that it was a self-medication.  The 
examiner then concluded by stating that the veteran's 
drinking "had no direct connection with the PTSD for which 
he had been diagnosed and was service-connected."

Based on the foregoing, the Board determines that the 
evidence of record does not support a finding that the 
veteran's death was caused by his military service.  Here, 
the Board notes that while alcoholism can be a symptom of 
PTSD, the March 2004 VA examiner, who reviewed the veteran's 
claims file in connection with his opinion, stated that, in 
his case, the veteran's alcohol consumption had no direct 
connection to his PTSD.  In addition, the examiner indicated 
that the veteran's cirrhosis of the liver was caused by a 
combination of the veteran's medical conditions, not just 
alcohol consumption.  In this regard, the examiner indicated 
that the veteran's drinking was not that heavy.  

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In this case, the weight of the medical evidence is against 
the claim, and therefore entitlement to DIC based on service 
connection for the cause of the veteran's death must be 
denied. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


